Citation Nr: 1126907	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  08-09 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from July 1972 to July 1976.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2007 rating decision by which the RO, inter alia, granted service connection for residuals of a back injury with limitation of motion and assigned a 10 percent rating.  The RO also denied the Veteran's claim of entitlement to service connection for a right knee disability.  The Veteran appealed the initial 10 percent disability rating assigned and the denial of service connection for a right knee disability.

In a January 2010 decision, the Board denied entitlement to an initial disability rating in excess of 10 percent for the service-connected back disability.  The Board remanded the issues of entitlement to service connection for a right knee disability and entitlement to a TDIU, which was raised by the record as part of the Veteran's claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In connection with this appeal, the Veteran requested a personal hearing before a Veterans Law Judge at the RO.  He withdrew his hearing request in April 2008.  See 38 C.F.R. § 20.704(e).  Accordingly, the appeal will be decided based on the evidence of record, as the Veteran has requested.


FINDINGS OF FACT

1.  The competent and probative medical and lay evidence of record establishes that the Veteran's current right knee osteoarthritis disorder is unrelated to any disease, injury or other event of service.  

2.  The Veteran's service-connected back disability, rated as 10 percent disabling, is his sole service-connected disability, and the competent medical evidence of record establishes that this disability does not preclude all forms of gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2010).  

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the service connection claim, the RO provided the appellant pre-adjudication notice by letter dated December 2006 and January 2007; however, as noted in the Board's January 2010 remand, there was some question as to the adequacy of those letters.  Nonetheless, a subsequent letter was sent to the Veteran in March 2010 that fully addressed all necessary notice requirements, including how VA assigns effective dates and initial ratings for any grant of service connection.  That letter also provided notice of how to substantiate a TDIU claim.  The March 2010 letter was followed up with a supplemental statement of the case, issued in November 2010.  

Additionally, the RO has, during the course of the appeal, provided all information necessary for a reasonable person to understand what evidence and/or information was necessary to substantiate his claims.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the likely etiology of his right knee osteoarthritis, as well as to determine whether the Veteran's service-connected back disability renders him unemployable.  Additionally, although the request is considered withdrawn, the Veteran was afforded the opportunity to give testimony before the Board.  The medical examination reports are adequate as they are based on a review of the history, an examination, and as information was provided that is sufficient to allow the Board to render an informed determination.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

As previously noted, the claims were remanded in January 2010, and there has been substantial compliance with the remand instructions.  In particular, an adequate VA examination was conducted, and records from the Social Security Administration were obtained and associated with the claims file.  As the agency of original jurisdiction (AOJ) substantially complied with the January 2010 remand orders, no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Service Connection

The Veteran seeks service connection for a right knee disability.  Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as arthritis to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the Veteran's service treatment records (STRs) shows that the Veteran injured his right knee playing basketball in November 1975.  He sought treatment three days later because the pain continued.  The examiner noted that the Veteran had hyperextended his right knee, and observed minimal soft tissue swelling, but ligaments were stable.  The assessment was right knee sprain.  Then, in March 1976, the Veteran presented again with right knee pain of seven days duration.  Swelling and tenderness were noted.  The Veteran did not attribute the pain to any specific injury, but indicated that he did play basketball frequently.  The examiner's impression was possible tendonitis.  The Veteran was referred for additional evaluation on the same day.  The Veteran described the pain as throbbing and pulling, intermittently.  The pain was worse with movement.  There was some crepitus noted, but no effusion.  Some slight medial edema was observed.  The pain was located in the posterior portion of the right knee.  X-rays revealed no fracture.  The assessment was probable chondromalacia.  There was no mention of continued right knee pain on the Veteran's discharge examination in May 1976.  

The post-service medical evidence of record shows complaints of knee pain beginning in 2004.  Specifically, an August 2004 private orthopedic examination notes that the Veteran presented with a chief complaint of bilateral knee pain for 6 months.  He reportedly noticed some soreness as early as two years prior and received a cortisone shot which relieved some swelling.  Physical examination noted that the Veteran was obese, weighing 300 pounds, at 5'11'' tall.  The examiner referred to X-rays of the right knees which revealed advanced osteoarthritis, primarily affecting the lateral compartment of both knees.  

Other private treatment records show that the Veteran suffered a work-related back injury in 2004.  Medical reports, dated in September 2006 and March 2007 suggest that the Veteran had other work-related injuries aside from his back injury, to possibly include the knees.  The March 2007 narrative report also indicates that the Veteran's musculoskeletal injuries are degenerative in nature and would continue to get worse as he aged.  

There is magnetic resonance imaging (MRI) evidence from March 2006 revealing meniscal tears in both knees, as well as Tricompartmental osteoarthritis and chondromalacia.  

At a June 2007 VA examination, the Veteran reported the in-service knee injury.  The Veteran also reported that he had experienced severe knee pain during the year just prior to the examination, with episodes of effusion and instability.  The diagnosis was right knee degenerative joint disease.  No opinion was provided as to the likely etiology, to include whether the degenerative joint disease was related to the in-service knee injury.  

In a September 2007 addendum to the June 2007 VA examination, the same examiner noted a review of the Veteran's claims file, and opined that it was less than likely that the Veteran's current right knee condition was the same condition that he was treated for while on active duty.  The examiner explained that no right knee condition was noted on the Veteran's separation physical examination, and also rationalized that it was more than likely that the Veteran's current right knee condition and symptoms were related to chronic degenerative changes as a result of aging, obesity and a genetic predisposition for osteoarthritic conditions.  

There is no medical opinion to the contrary.  

A review of the records obtained from the Social Security Administration reveals that most of the pertinent records referring to the Veteran's right knee are duplicative of records already contained in the claims file.  

Other records in the claims file reveal that the Veteran underwent a total right knee replacement in April 2008.  The preoperative history report from April 2008 refers to x-rays that reveal advanced Tricompartmental degenerative joint disease about both knees, both equal in severity; bilateral collapse of the lateral compartment with valgus deformity; and, moderate to advanced patellofemoral degeneration as well.  None of these records suggest a link to service.  In fact, the preoperative surgical reports noted that osteoarthritis ran in the Veteran's family, and that the Veteran's grandfather had a hip replacement at age 60.  

At a TDIU VA examination in July 2010, the examiner noted the Veteran's complaints of knee pain, and opined that the Veteran's current complaints of knee pain were largely related to his weight.  

In sum, the STRs clearly show that the Veteran injured his right knee in service, and was treated for right knee pain on more than one occasion; however, the evidence does not demonstrate that the Veteran had continuity of symptoms since service, or that the Veteran's current osteoarthritis is the same disability that the Veteran suffered in service.  Similarly, the competent medical evidence of record does not establish a link between the Veteran's in-service right knee injury and his current osteoarthritis of the right knee.  

While the Veteran is certainly competent to report knee pain, he does not possess the requisite medical background to provide a competent medical opinion regarding a nexus between degenerative arthritis and the knee pain he experienced in service, particularly given that the current diagnosis was not present during service or within a year of service.  In fact, there is a huge time gap between the time of the in-service injury and the first evidence of post-service knee pain in 2004.  

Although the Veteran is certainly competent to report his symptoms, and there is no reason to doubt his credibility in this regard, the Veteran does not possess the requisite medical expertise necessary to provide an opinion requiring such medical knowledge as the complex medical question in this case.  The Veteran's account of his symptoms, alone, does not provide enough evidence to show that the Veteran, as likely as not, has a current right knee disability that had its onset during service, or was caused or aggravated by any event or injury or disease in service because, as the VA examiner noted, there was nothing shown at the time of discharge, and the Veteran's current disability is more likely related to the aging process and/or obesity, as opposed to an in-service injury or complaint.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition").  In this case, the medical expert provided a complete rationale for his medical opinion, which was based on a review of the medical history and sound medical principles, and there is no competent medical opinion to the contrary.  As such, the medical opinion is entitled to great probative weight and outweighs the Veteran's statements, even if the Veteran had asserted continuity of symptoms since service.  See also 2010 TDIU VA examination report.  Moreover, there are several additional factors that weigh against the Veteran's claim.  The negative x-ray reports from service, the lack of contemporaneous medical records showing a right knee disability for many years after service, the Veteran's statements of experiencing knee pain in the early 2000's, and the post service work related injuries, all factor against the Veteran's assertions and thereby his claim.  Likewise, the fact that the Veteran's current osteoarthritis is bilateral, and equally painful and severe is not insignificant.  Such provides additional evidence to show that the in-service injury to the right knee plays no role in the current bilateral knee disorder.  

For these reasons, the preponderance of the evidence is against the claim and service connection for a right knee disability is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102 (2010).  

III.  TDIU

To establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

VA regulations establish objective and subjective standards for an award of TDIU.  When a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where a veteran has a single service-connected disability that is rated as 60 percent disabling or more; or when there are two or more disabilities, at least one disability is rated at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology will be considered as one disability.  See 38 C.F.R. § 4.16(a).

The Veteran's only service-connected disability is that of a back disability, and it is rated as 10 percent disabling.  Thus, the Veteran does not meet the minimum schedular requirements for establishing entitlement to a TDIU.  

Notwithstanding the minimum schedular requirements for establishing entitlement to a TDIU, the Veteran can also be found unemployable on an extraschedular basis.  However, this is not the case here.  The Veteran was examined in July 2010, and the examiner noted that the Veteran was employed with the Postal Service for 17 years until he retired in 2006.  The July 2010 examination reports notes that the Veteran retired after 21 years of government service (17 years with the post office) in 2006 due to colon cancer.  He was diagnosed with colon cancer in 2006 and had a colectomy with a colostomy.  While at the post office he was nevertheless on limited duty because of pain in both feet and pain in both knees.  He did not mention limitations due to his lumbar spine.  

For these reasons, the examiner indicated that the Veteran could return to the Post Office in light of his lumbar spine disability.  The examiner specifically opined that the Veteran's sole service-connected back disability, alone, did not render the Veteran unemployable, because his major complaints were knee pain and bilateral feet pain with prolonged weightbearing, and these problems were largely related to his weight [and are not service-connected].  

Because the evidence as a whole does not show that the Veteran is unable to secure or maintain substantially gainful employment due to his service-connected disabilities, the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and a TDIU is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a right knee disability is denied.  

Entitlement to a TDIU is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


